DETAILED ACTION
This is in response to the Request for Continued Examination filed 12/18/2020 wherein claims 1-10, 12, 14 and 17 have been canceled and claims 11, 13, 15-16 and 18-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities: 
“is position within” (Claim 11, line 29) is believed to be in error for - - is positioned within - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mouton (US 4,4779,413) in view of Avila et al. (US 2009/0120098), Gaines et al. (US 2006/0056958), and Murray (US 4,856,273).
Regarding Independent Claim 11, Mouton teaches (Figures 1-4) a turbomachine air starter (see Column 3, lines 4-12 and Figure 3-4) comprising:
a first compartment (17) wherein non-overrunning elements (such as 17b and 14), of the turbomachine air starter (12) are situated (see Figure 3), corresponding to elements which are only run in a turbomachine starting phase (compartment 17 includes elements corresponding to starter 12);
a second compartment (19, 20) wherein overrunning elements (such as 25 and the connecting shaft shown in Figure 4) of the turbomachine air starter (12) are situated, corresponding to elements which are run throughout an operating time of the turbomachine air starter (12), including the starting phase (see Figure 4);
the first compartment (17) comprising an oil receptacle (17a) for oil splash lubrication of the non-overrunning elements (see Column 3, lines 26-28), and the second compartment (19, 20) comprising an assisted wet cavity type oil cavity (20a) for lubrication of the overrunning elements (such as 25 and the connecting shaft shown in 
wherein the second compartment (19, 20) is defined in part by an intermediate wall (16) of the casing (surrounding 12 and 13; see Figure 3 and Column 2, lines 26-31) and an outer wall (the wall containing 19a; see Figure 3) of the casing (surrounding 12 and 13; see Figure 3 and Column 2, lines 26-31), the intermediate wall (16) of the casing including a first opening (22),
wherein the oil receptacle (17a) for oil splash lubrication of the first compartment (17 – see Column 3, lines 26-28) communicates with the assisted wet cavity type oil cavity (20a) of the second compartment (19, 20) via a first opening (22) enabling equilibration of oil levels (see Figure 3) between the oil receptacle (17a) and the assisted wet cavity type oil cavity (20a),
wherein the second compartment (19, 20) includes a spout (24) situated in the assisted wet cavity type cavity (20a) of the second compartment (19, 20), the spout (24) located between and spaced apart from (see Figure 3) the intermediate wall (16) and the outer wall (the wall containing 19a; see Figure 3),
wherein the spout (24) defines an oil level in the assisted wet cavity type oil cavity (20a) and allowing a return of oil to a turbomachine oil recovery circuit (see Column 3, lines 43-50), and wherein the spout (24) is positioned within the second compartment (19, 20) a first distance (the distance between 24 and 16; see Figure 3) from the intermediate wall (16) and is positioned within the second compartment (19, 20) a second distance (the distance between 24 and the outer wall containing 19a; see Figure 3) from the outer wall (the wall containing 19a; see Figure 3). Mouton does not teach wherein the first compartment and the second compartment communicate with one another via a second opening for equilibrium of air pressures between the first 
Avila teaches (Figures 1-3) a first compartment (at 1) and a second compartment (at 3) of a gas turbine starter system (see Figure 1) which communicate with one another via a second opening (8’) for equilibration of air pressures between the first compartment and the second compartment (at 1 and at 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mouton to include the additional opening as taught by Avila in order to provide a pressure balance between both enclosures (Paragraph 0003 of Avila). Although Mouton teaches that “the oil in baths 20a and 19a respectively formed in the interfacial cavity 20 and the chamber 19 of the power take-off unit, which enters the oil circulation system of the engine” (Column 3, lines 43-50), Mouton in view of Avila does not teach wherein oil returns to an oil recovery circuit through the through opening in the outer wall or wherein the first distance is greater than the second distance.
Gaines teaches (Figures 1-2) a turbine starter (200; see Paragraphs 0011-0012 and Figures 1-2) comprising an outer wall of a casing (at 201), the outer wall of the casing (at 201) includes a through opening (112), oil returns (at 230) to an oil recovery circuit (from 158 to 156; see Figure 1) through the through opening (at 112) in the outer wall (at 201; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mouton in view of Avila to include the through opening which allows the return of oil through the outer wall as taught by Gaines in order to allow the lubricant to freely exit the accessory and return to the lubrication supply inlet after a sufficient amount of lubricant pools (Paragraphs 0016 and 0024). 
One having ordinary skill in the art would also recognize from Gaines that the location and height of sidewall 220 determines, together with accessory housing 201, define a predetermined volume such that when the lubricant collected in the receptacle 216 exceeds the volume of the receptacle 216, the excess lubricant spills over the sidewall 220 and flows toward a through opening 112. However, Mouton in view of Avila and Gaines does not appear to schematically show that the spout is positioned within the compartment such that a first distance is greater than a second distance.
Murray teaches (Figures 1-8) a second compartment (36) that includes a spout (40), wherein the spout (40) is positioned within the second compartment (36) a first distance (the distance from 40 to 22D; see Figure 2) from a first wall (22D) and is positioned within the second compartment (36) a second distance (the distance between 40 and 22B; see Figure 2) from a second wall (22B), the first distance (the distance between 40 and 22D) being greater than (see Figure 2) the second distance (the distance between 40 and 22B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mouton in view of Avila and Gaines to include the relative positioning of the spout such that the spout is positioned within the compartment such that a first distance is greater than a second distance, as taught by Murray, in order to define a predetermined volume of the lubricant receptacle (Paragraph 0020 of Gaines) and also because it has been held that merely rearranging parts of an invention involves only routine skill in the art - MPEP 2144.04 (VI-C). 
It is further noted that, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that “the first distance being greater than the second distance”, as required by claim 11, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the relative distances shown in either Mouton’s Figure 3 or Murray’s Figure 2. As such, the claimed relative dimensions (“the first distance being greater than the second distance” in claim 11, line 31) appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
The Examiner notes that Applicant’s specification states that the “overrunning elements” may include the connecting shaft, the free wheel, and the bearings associated therewith, while the “non-overrunning elements” may include the turbine, the reduction gear and the bearings associated therewith. (Page 6, lines 9-12 of Applicant’s specification).
Regarding claim 11 and the functional recitation "for oil splash lubrication" and “for lubrication of the overrunning elements supplied by the lubrication oil return of the overrunning elements, in turn 
Regarding Claim 13, Mouton in view of Avila, Gaines, and Murray teaches the invention as claimed and as discussed above. Mouton further teaches (Figures 1-4) wherein the first opening (22) comprises a strainer (23) to protect a turbomachine oil circuit (from 21) from contamination liable to be generated by the turbomachine air starter (12) in the oil receptacle (17a).
Regarding Claim 15, Mouton in view of Avila, Gaines, and Murray teaches the invention as claimed and as discussed above. Mouton in view of Avila, Gaines, and Murray does not teach, as discussed so far, wherein the overrunning elements of the second compartment are enclosed in a bell to limit a centrifugal pressure field of the second compartment.
Avila teaches (Figures 1-3) wherein the bearing (6 or 16) and shaft (5 or 15) are enclosed in a bell (see Figures 1-3) to limit a centrifugal pressure field in the compartment (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mouton in view of Avila, Gaines, and Murray to include the bell as taught by Avila since it has been held that a simple substitution of one known element (in this case, the bearing structure of Mouton) for another (in this case, the bearing structure of Avila) to obtain predictable results (in this case, to support the shaft) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding claim 15 and the recitation “to limit a centrifugal pressure field of the second compartment”, it has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claim 16, Mouton in view of Avila, Gaines, and Murray teaches the invention as claimed and as discussed above. Mouton in view of Avila, Gaines, and Murray does not teach, as 
Avila teaches (Figures 1-3) a first compartment (at 1) and a second compartment (at 3) of a gas turbine starter system (see Figure 1) which communicate with one another via a second opening (8’) for equilibration of air pressures between the first and second compartments (at 1 and at 3), wherein both first and second openings (8 and 8’) are formed in a same intermediate wall (see Figure 1) of the casing of the air starter (Paragraph 0002) defining the first and second compartments (at 1 and at 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mouton in view of Avila, Gaines, and Murray to include the additional opening as taught by Avila for the same reasons discussed in claim 11 above.
Regarding Claim 18, Mouton in view of Avila, Gaines, and Murray teaches the invention as claimed and as discussed above. Mouton further teaches (Figures 1-4) a turbomachine (10) comprising a turbomachine air starter (12) according to claim 11 (discussed above).
Regarding Claim 19, Mouton in view of Avila, Gaines, and Murray teaches the invention as claimed and as discussed above. Mouton appears to show in Figures 1-4, but does not explicitly teach an accessory gearbox AGB, mechanically connected to a rotational drive shaft of the turbomachine, and wherein the air starter is mounted on the AGB, which enables transmission to the air starter of pressurized lubrication oil supplied by the turbomachine. 
Gaines teaches (Figures 1-2) an accessory gearbox (152), mechanically connected to a rotational drive shaft (130) of the turbomachine (200), and wherein the air starter (102) is mounted to the accessory gearbox (152), which enables transmission to the air starter (102) of pressurized lubrication oil supplied by the turbomachine (via 202). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mouton in view of Avila, Gaines, and Murray to include an accessory gearbox AGB, mechanically connected to a rotational drive shaft of the turbomachine, and wherein the air starter is mounted on the AGB, which enables transmission to the air starter of pressurized lubrication oil supplied by the turbomachine, as taught by Gaines, in order to transfer lubricating oil from the gearbox to the starter if the starter lubricant quantity is below a specific level (Paragraph 0002). 
Regarding Claim 20, Mouton in view of Avila, Gaines, and Murray teaches the invention as claimed and as discussed above. Mouton further teaches (Figures 1-4) a method for oil lubrication of the turbomachine air starter (see Figures 3-4) according to claim 11 (as discussed above) comprising:
lubrication of the non-overrunning elements (such as 17b and 14) contained in the first compartment (17) of the turbomachine air starter (12) by oil splash lubrication (see Column 3, lines 26-28);
lubrication of the overrunning elements (such as 25 and the connecting shaft shown in Figure 4) contained in the second compartment (19, 20) of the turbomachine air starter (12) by conveyance of pressurized oil (via 21) from the turbomachine oil circuit (Column 4, lines 1-7).

Response to Arguments
Applicant's arguments filed 12/18/2020 regarding the combination of Mouton and Avila have been fully considered but they are not persuasive. Applicant argues that there is no teaching or suggestion in the applied art to modify the structure of Mouton with the aperture of Avila. As discussed in the rejection above, Avila teaches (Figures 1-3) a first compartment (at 1) and a second compartment (at 3) of a gas turbine starter system (see Figure 1) which communicate with one another via a second opening (8’) for equilibration of air pressures between the first compartment and the second compartment (at 1 and at 3). 
Avila, in no uncertain terms, states “Pressure balance between both enclosures, for the starter and for the AGB, is provided by aperture 8’ arranged in the upper part of the wall. Through such a communicating vessel principle, the monitoring of the starter oil level is associated with the monitoring in real time of the engine oil circuit. Thereby, both the clogging of the starter and the risk for contamination of the engine by the oil from the starter are prevented” in Paragraph 0003.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mouton to include the additional opening as taught by Avila in order to provide a pressure balance between both enclosures such that clogging and contamination are prevented (see Paragraph 0003 of Avila).
Applicant’s additional arguments with respect to claims 11, 13, 15-16, and 18-20 have been considered but are moot because the arguments do not apply to the new combination of references being 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741